Citation Nr: 0841636	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to February 
1967.

This claim comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
diabetes.  In September 2005 and October 2008, the veteran 
testified at hearings before the undersigned in Washington, 
D.C.; transcripts of each hearing are of record.

During the hearing, other issues were discussed, to include 
entitlement to an initial rating higher than 10 percent for 
PTSD, and service connection for peripheral neuropathy of the 
upper extremities, right fourth and fifth finger fracture 
residuals, osteoarthritis of multiple joints, and a healed 
fracture of the right knee.  As noted at the hearing, these 
issues have not yet been certified to the Board; moreover, 
the claims folder does not contain a VA Form 9 or other 
document submitted as a substantive appeal as to these 
issues, although such document may have been filed by the at 
the RO and not yet associated with the claims folder.  The 
Board therefore does not have jurisdiction over these issues 
and they are referred to the RO for appropriate action.

In addition, the veteran and his representative indicated 
during the October 2008 hearing (pp. 2-3) that the veteran 
desired to withdraw his appeal on the issue of entitlement to 
an earlier effective date for the grant of service connection 
for PTSD.  This matter is therefore considered withdrawn.  
See 38 C.F.R. § 20.204(a),(b) (allowing veteran or 
representative to withdraw any issues on the record at a 
hearing).


FINDINGS OF FACT

1.  The veteran set foot in Vietnam during service in the 
Vietnam War era.

2.  The veteran has current diabetes mellitus, type 2, which 
is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Since the Board is granting the claim for service connection 
for diabetes mellitus, the claim is substantiated and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In certain circumstances, a disease associated with exposure 
to herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in 
the Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to an herbicide agent 
(i.e., Agent Orange).  38 C.F.R. § 3.307(a).

Diseases associated with exposure to certain herbicide agents 
(listed under § 3.309(e)) can be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.307(a)(6).  Type 2 diabetes (or 
diabetes mellitus) is one of the diseases associated with 
herbicide agents under § 3.309(e).  In order to be service-
connected under 38 C.F.R. § 3.309(e), the diabetes mellitus 
must have become manifest to a degree of 10 percent or more 
at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

January 2002 through July 2004 treatment records of Drs. 
Eagerton and Bunn reflect that the veteran has diabetes which 
requires oral hypoglycemic agents and a restricted diet.  

In a letter dated in September 2005, Dr. Cremer reported that 
the veteran had type 2, diabetes mellitus that as likely as 
not was due to Agent Orange exposure.  Thus, the veteran has 
a form of diabetes subject to presumptive service connection 
that has become manifest to a degree of 10 percent or more 
since service.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).

The veteran claims that his diabetes is due to exposure to 
Agent Orange.  The threshold issue in this case is thus 
whether the veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).  In a July 1997 opinion, VA's 
General Counsel explained that this definition includes 
personnel who were not actually stationed within the borders 
of the Republic of Vietnam, but were present within the 
Republic's borders for duty or visitation purposes.  
VAOPGCPREC 27-97 (July 23, 1997).  

The United States Court of Appeals for Federal Claims has 
upheld VA's interpretation of this regulation, which requires 
that a veteran have been present within the land borders of 
Vietnam to obtain the benefit of the presumption of herbicide 
exposure.  See Haas v. Peake, 525 F.3d 1168, 1195 (Fed. Cir. 
2008).  The RO denied the veteran's claim because it found 
that the evidence did not support his contention that he set 
foot in Vietnam.

However, during the hearing, the veteran testified that he 
served on board the U.S.S. Ranger, an aircraft carrier, which 
was frequently in the official waters of Vietnam and that, on 
several occasions he set foot in Vietnam, to include during 
refueling in Da Nang on May 3, 1966.  The veteran's service 
personnel records confirm that he served on board the U.S.S. 
Ranger.  

The National Personnel Records Center (NPRC) reported in an 
August 2004 response to a request for information that the 
U.S.S. Ranger was in the official waters of Vietnam on many 
occasions between 1964 and 1966, to include on May 3, 1966.  
The NPRC added, however, that the veteran's personnel records 
did not contain enough information to make a definitive 
statement as to whether he set foot in Vietnam.  

In addition, in a May 2008 letter, a Navy pilot wrote that he 
flew between aircraft carriers stationed in the waters 
offshore of Vietnam, and that it was not uncommon for them to 
stop at Da Nang for refueling and other reasons.   

The veteran is competent to provide the statements in which 
he indicated he set foot in Vietnam.  Furthermore, his 
statements have been consistent and credible.  Moreover, the 
NPRC declined to definitively state whether the veteran set 
foot in Vietnam, and therefore did not contradict his 
testimony.  In addition, the veteran's testimony was 
supported by the Navy pilot's letter.  While there is no 
official service department record of the May 3 disembarking 
while refueling, there is no statutory or regulatory 
requirement for such corroboration.  Thus, the evidence is at 
least evenly balanced on the issue of whether the veteran set 
foot in Vietnam.  The benefit-of-the-doubt doctrine requires 
that this issue be resolved in favor of the veteran.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

For the foregoing reasons, the Board finds that the veteran 
had visitation in the Republic of Vietnam during the Vietnam 
era, and service connection is granted for diabetes mellitus 
on a presumptive basis.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


